Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 52 is objected to because of the following informalities:  the claim lacks ending punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 34-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2009/0127156 (Tung, of record) in view of US Patent No. 4,344,646 (Michel hereinafter).
In re claim 34, with reference to Figs. 1-8, Tung discloses: A container comprising: a base (20) including a floor portion (21) and an outer wall (22, 23, 27, 28) extending upwardly therefrom, a first tab (51b) extending upwardly away from the floor portion, the first tab being positioned inwardly of the outer wall of the base (see Fig. 3), a first opening (66) extending through the base; and a lid (2) including a ceiling portion (3) and an outer wall (6, 11, 12) extending downwardly therefrom, the lid being movable with respect to the base between a closed position and an open position (see Figs. 4 and 3 respectively), in the closed position the combined lid and base defining a cavity configured to enclose product (75), a second tab (51a) extending downwardly from the ceiling portion, a second opening (65) extending through the lid, wherein at least a portion of the first tab extends through the second opening to maintain the lid in the closed position (see Fig. 4), wherein at least a portion of the second tab extends through the first opening to maintain the lid in the closed position (see fig. 4), and wherein the container includes four sides, and wherein the first and second tabs are on one of the four sides of the container when the lid is in the closed position (See Fig. 4).
Tung fails to disclose wherein wherein at least a portion of the first tab extends laterally outwardly past the outer wall of the lid, and wherein at least a portion of the second tab extends laterally outwardly past the outer wall of the base.
However, with reference to Figs. 1 and 4, Michel discloses: a container with a base (10) and a lid (11) wherein a tab (43) extends through an opening (41) in the lid when closed and a portion of the tab (downward sloped lip of 48) extends through the opening and laterally outwardly past an outer wall of the lid (see Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape and size of the tabs of Tung to have included a sloped lip portion as taught by Michel which extends past the wall to partially wrap over/under the outer walls of the lid and base for the purposes of precluding inadvertent opening of the tab (Michel, column 5, lines 6-9).
In re claim 35, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the base further includes an inner wall (36) extending upwardly from the floor portion, the inner wall being positioned inwardly of the outer wall of the base, the first tab being positioned outwardly of the inner wall of the base.
In re claim 36, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the lid further includes an inner wall (42) extending downwardly from the ceiling, the inner wall of the lid being positioned inwardly of the outer wall of the lid, the second tab being positioned outwardly of the inner wall of the lid.
In re claim 37, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the inner wall of the base extends around the entire base (see figs. 5 and 6).
In re claim 38, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the lid is pivotable with respect to the base about a hinge (18), the first and second tabs being positioned on an opposite side of the container from the hinge (see Fig. 5).
In re claim 39, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the second opening includes an edge portion extending around a periphery thereof (around 62a and 67), wherein the first tab includes a hook portion (54b) at a distal or free end thereof, and wherein the hook portion engages the edge portion (at 62a) when the container is in the closed position, the container comprising a button (52b) extending outwardly from the first tab in the same direction as the hook portion, the button being positioned below the hook portion (see Fig. 3).
In re claim 40, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein at least a portion of the button extends through an aperture (inwards cut between 27 and 62b as shown in Fig. 3) in the outer wall of the base when the container is in the closed position (See Fig. 4).
In re claim 41, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein each of the first and second tabs are pivotable toward an interior of the container (about hinges 53a and 53b, paragraph 0026).
In re claim 42, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the second tab includes a hook portion at a distal or free end thereof, the second tab further including a button extending radially outwardly therefrom in the same direction as the second hook portion.
In re claim 43, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein an imaginary center line divides the container into two halves, and wherein the first tab is located in one of the two halves and the second tab is located in the other of the two halves (see  Fig. 5, horizontal center line places tab 51b above and tab 51a below).
[AltContent: textbox (Center Line)][AltContent: connector]
    PNG
    media_image1.png
    459
    760
    media_image1.png
    Greyscale


In re claim 44, with reference to the Figs. noted above, Tung in view of Michel discloses: A container comprising: a base including a floor portion and an outer wall extending upwardly therefrom, a first tab extending upwardly away from the floor 
In re claim 45, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein at least a portion of the first tab extends laterally outwardly past the outer wall of the lid to maintain the lid in the closed position, and wherein at least a portion of the second tab extends laterally outwardly past the outer wall of the base to maintain the lid in the closed position (as in re claim 34 above).
In re claim 46, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the container includes four sides, and 
In re claim 47, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein when the lid is in the closed position, a height of the container is less than the width and the length (see Fig. 4), but not wherein when the lid is in the closed position, a width of the container is equal to a length of the container.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have tailored the length and width of the container to any desired dimensions, including equal to one another, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0063, applicant has not disclosed any criticality for the claimed limitations.
In re claim 48, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein an imaginary center line divides the container into two halves, and wherein the first tab is located in one of the two halves and the second tab is located in the other of the two halves (as in re claim 43 above).
In re claim 49, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the base further includes an inner wall extending upwardly from the floor portion, the inner wall being positioned inwardly of the 
In re claim 50, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the lid further includes an inner wall extending downwardly from the ceiling, the inner wall being positioned inwardly of the outer wall of the ceiling, the second tab being positioned outwardly of the inner wall of the lid (as in re claim 36 above).
In re claim 51, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein the inner wall of the base extends around the entire base (as in re claim 37 above).
In re claim 52, with reference to the Figs. noted above, Tung in view of Michel discloses the claimed invention including wherein at least a portion of the button extends through an aperture in the outer wall of the base when the container is in the closed position (as in re claim 40 above).
In re claim 53, with reference to the Figs. noted above, Tung in view of Michel A container comprising: a base including a floor portion and a wall extending upwardly therefrom, a first tab extending upwardly away from the floor portion, the first tab being positioned inwardly of the wall of the base, a first opening extending through the base; and a lid including a ceiling portion and a wall extending downwardly therefrom, the lid being movable with respect to the base between a closed position and an open position, in the closed position the combined lid and base defining a cavity configured to enclose product, a second tab extending downwardly from the ceiling portion, a second opening extending through the lid, wherein at least a portion of the first tab extends through the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733